Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BS-283
IN RE: CONFIDENTIAL (DLR),
                        Respondent.                        DDN: 205-16
Bar Registration No. 376379

BEFORE:     Fisher and Easterly, Associate Judges; and Nebeker, Senior Judge.

                                  ORDER
                             (FILED – July 13, 2017)

      Upon consideration of the petition of the Board on Professional
Responsibility’s (the “Board”) pursuant to D.C. Bar R. XI, § 13(c), to suspend
respondent indefinitely based on disability, and the Board’s motion to file under
seal, and it appearing that neither respondent nor Disciplinary Counsel has
interposed any objection thereto, it is hereby

      ORDERED that the Board’s motion to file under seal is granted. It is

       FURTHER ORDERED that respondent is indefinitely suspended from the
practice of law in the District of Columbia, effective immediately, and any pending
matters be held in abeyance pursuant to D.C. Bar R. XI § 13(g). It is

      FURTHER ORDERED that respondent’s attention is drawn to requirements
of D.C. Bar R. XI, §§ 14 and 16, relating to suspended attorneys. It is

       FURTHER ORDERED that respondent shall file an affidavit in compliance
with D.C. Bar R. XI, §14(g) with the Court and the Board and shall serve a copy of
the affidavit on Disciplinary Counsel.


                                            PER CURIAM